TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00421-CV



                                    In re Richard Rodarte




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


               On July 24, 2006, Relator Richard Rodarte filed a petition for a writ of mandamus

challenging the district court’s order granting Brandie Rodarte’s request for temporary spousal

support pending the finality of their divorce proceeding. See Tex. Fam. Code Ann. § 6.502 (West

2006). Relator also filed a motion for temporary relief from the order pending this Court’s

determination on the writ of mandamus. Because the district court did not abuse its discretion in

ordering Relator to pay temporary spousal support, we deny the motion for temporary relief and the

petition for writ of mandamus. See Tex. R. App. P. 52.




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed : July 28, 2006